Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-11, 13-15, 21, and 24-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., JP 2001-181572.
	Kim discloses a coating composition comprising (abstract) 0.7-41.7 wt. % of an alkoxysilane hydrolysis/condensation product- it is emphasized here that [0056] of the instant Specification states that condensation products of alkoxysilanes are encompassed within the permutations of an alkoxysilane- 0.27-18.6 wt.% of colloidal zirconia, 0.02-3.8 wt.% of colloidal alumina, 0.02-27.9 wt.% of an inorganic pigment of which titanium oxide and zinc oxide are exemplary [0021], 0.6-45.4 wt.% water, 15.9-95.4 wt.% of lower alcohol, and 0.01-3 wt.% of hydrolysis catalyst.  Note that the pigment can be correlated with claimed metal oxide (c). The inorganic oxides mentioned above each have a preferred average particle size of 5 to 100 nm.  Specific embodiments of the alkoxysilane that polymerizes for form a silicone resin binder are outlined in [0016] at least some of which conform with the requirements of each of claims 2-6.  Hydrolysis and condensation catalysts in the form of various inorganic- and organic acids are contemplated in [0025] and this list overlaps that recited in claim 15.  By way of clarification, the reference only expressly alludes to the acid compounds as hydrolysis catalysts but the skill artisan is 
	Concerning claims 25-27, a strongly coincident list of suitable substrates is delineated in paragraph [0009].
	See [0029] and Table 5 where it is indicated that curing/drying temperatures encompassed within the claimed range are employed.
	Claim Rejections - 35 USC § 102/1
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al., JP 2001-181572.  Given the strong parallels in the makeup of the prior art composition, including similar quantities of each of the oxide components, the Examiner submits that the prior art composition(s) would necessarily be inherently in possession of a viscosity consistent with that claimed.  At the very least, it is observed that Kim mentions coating the composition that represents the prior art invention using the same techniques as are espoused by Applicant in the instant Specification including spraying, brushing, dipcoating, etc.  In this connection, one of ordinary .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., JP 2001-181572.  While Kim is silent as to the incorporation of matting agent(s), the Examiner takes notice of the fact that they constitute a recognized class of additives from reducing the intrinsic glossy characteristic of many coatings and their introduction into compositions disclosed by Kim to create low-gloss alternatives would be obvious.  “It is prima facie obvious to add a known ingredient to a known composition for its known function.” In re Lindner 173 USPQ 356; In re Dial et al 140 USPQ 244.
Concerning claims 30 and 31, an approach for assembling the prior art compositions described in [0028] admittedly does not involve combining the materials in the same order as is articulated by claim 30.  On the other hand, there is nothing on the record that reflects that the coating exhibits superior properties if the components are introduced in this manner and the courts have ruled that it is obvious to reverse/alter the steps of a disclosed process in the absence of any evidence that the particular sequence of the claims is unexpectedly beneficial.  In re Burhans, 154 F.2d 690, 69 USPQ 330 In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., JP 2001-181572 in view of Kole et al., U.S. Patent Application Publication No. 2006/0177672 and Brinkmann et al., U.S. Patent # 7,612,137.
The Examiner has already conceded to the fact that Kim does not mention a matting agent but has asserted the obviousness of adding one.  Of course, to the extent that matting agents are not disclosed, neither would suitable embodiments of the same.  In an instance such as this, the skilled artisan would consult the related prior art (organosilicon-based coating compositions) to ascertain what materials would be suitable in this capacity.  One such reference teaching aqueous/alcohol-based compositions comprising alkoxysilanes and inorganic oxides is Kole.  See Example 2 where the utilization of Syloid® ED 30 is described.  According to the attached product information sheet, Syloid® ED 30 is an organo-modified silica but the manner in which the modification was carried out is not revealed.
Brinkmann teaches the preparation of surface modified silica gel as matting agents (abstract).  In the background section, it is explained that while silica is a typical matting agent, they can cause undesirable increases in viscosity and are prone to sedimentation.  (Although the reasons for these phenomena are not expressly identified, it is theorized that they occur because silica is known to aggregate and treatment of its surfaces prevents this from happening.)  The manner in which Brinkmann modifies the silica particulates to be used as matting agents is to treat with a polyorganosiloxane and, while this is not necessarily the same approach by which Syloid® ED 30 was modified, the combined teachings of Kole and Brinkmann at least suggest to one of ordinary skill that (i) silica can be used as the matting agent and (ii) organosilicon compounds such as siloxanes may be used to modify the silica particle surfaces. 
Allowable Subject Matter
Claims 12, 22, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







June 3, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765